DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the recitation of “an toptop” (line 3) contains a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi et al. (US 2015/0123342 A1) in view of Suzuki et al. (JPA 2012218900).
Furuhashi et al. teach the following claimed limitations:
Regarding claim 1, a post-processing device (sheet postprocessing apparatus PD, FIG. 1) comprising:
a processing tray (end surface binding processing tray F, FIG. 1) at which is loaded a medium on which recording was performed by a recording unit (image forming apparatus PR, FIG. 1, [0048]);
an alignment unit configured to align an end portion of the medium at the processing tray (the sheet bundle SB in contact with stacking surfaces 51a1 and 51b1 of the trailing end reference fences 51a and 51b, FIGs. 1, 6, [0058]);
a post-processing unit configured to perform post-processing on the medium aligned by the alignment unit (the end surface stapler S1 includes a stitcher S1a that projects a staple and a clincher S1b that bends the tips of the staple, FIGs. 1, 6, [0058]); and
a pressing member configured to press the end portion of the medium (reference numerals 110a, 110b and 110c denote pressing members, trailing end press levers, FIGs. 1, 15, [0061]), wherein
the post-processing unit is configured to move (the end surface binding stapler S1 moves to a binding position, FIG. 15, [0090]), and
the pressing member is configured to move in conjunction with a movement of the post-processing unit (pressing members 110a and 110b move in conjunction with end surface binding stapler S1 between one-point binding and two-point binding, FIGs. 15-17, [0089]-[0093]).
Regarding claim 5, the pressing member is provided on both of sides in a movement direction of the post-processing unit (when stapler S1 is at the center while moving left to right, the pressing members 110a and 110b are on both sides of the stapler S1, FIGs. 15-16).
Regarding claim 6, the pressing member is pressed toward a loading surface of the processing tray (top surface of end surface binding processing tray F, FIGs. 1, 7).
Regarding claim 7, the pressing member is pressed upstream in a transport direction of the medium (pressing members 110a and 110b are pressed upstream of the alignment surface of reference fence 51a, FIGs. 11-12).
Regarding claim 8, the pressing member is provided separably from the medium (FIG. 11),
the pressing member is separated from the medium when the medium is being aligned by the alignment unit (FIG. 11), and
the pressing member is in contact with the medium when the post-processing unit moves and when the post-processing is performed on the medium (FIGs. 12, 15, 16).
Furuhashi et al. do not teach the following claimed limitations:
Further regarding claim 1, the pressing member is configured to move in a state where the pressing member is in contact with the medium aligned by the alignment unit.
Regarding claim 2, the pressing member includes a rotational axis extending in a direction orthogonal to a movement direction of the post-processing unit, and the pressing member is configured to rotate in conjunction with the movement of the post-processing unit.
Suzuki et al. do not teach the following claimed limitations:
Further regarding claim 1, the pressing member is configured to move in a state where the pressing member is in contact with the medium aligned by the alignment unit (when the roller 111 is pressed, the roller 111 is brought into contact with the sheet and pressed, so that the roller 111 on the surface of the sheet is moved when the trailing edge pressing levers 110b and 110c are moved in the sheet width direction with the sheet trailing edge pressed, FIGs. 10-11, page 34, paragraph 2) for the purpose of preventing press marks on the surface of the medium.
Further regarding claim 2, the pressing member includes a rotational axis extending in a direction orthogonal to a movement direction of the post-processing unit (center axis of rollers 111, FIGs. 10-11), and the pressing member is configured to rotate in conjunction with the movement of the post-processing unit (rollers 111 rotate in conjunction with pressing levers 110a, 110b, 110c that move in conjunction with stapler S1, FIGs. 10-11) for the purpose of preventing press marks on the surface of the medium while adjusting the staple position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pressing member is configured to move in a state where the pressing member is in contact with the medium aligned by the alignment unit; the pressing member includes a rotational axis extending in a direction orthogonal to a movement direction of the post-processing unit, and the pressing member is configured to rotate in conjunction with the movement of the post-processing unit, as taught by Suzuki et al., into Furuhashi et al. for the purpose of preventing press marks on the surface of the medium; preventing press marks on the surface of the medium while adjusting the staple position.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi et al. (US 2015/0123342 A1) as modified by Suzuki et al. (JPA 2012218900) as applied to claim 2 above, and further in view of Yamagishi et al. (US 2012/0306148 A1).
Furuhashi et al. as modified by Suzuki et al. do not teach the following claimed limitations:
Regarding claim 3, the pressing member forms a conical shape and includes an top portion facing upstream in a transport direction of the medium, and
the pressing member is configured to rotate about the rotational axis passing through the top portion.
Yamagishi et al. teach the following claimed limitations:
Further regarding claim 3, the pressing member forms a conical shape and includes a top portion, and the pressing member is configured to rotate about the rotational axis passing through the top portion (pressing member 9, FIG. 18) for the purpose of pressing the edge of the sheet away from the printed area.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pressing member forms a conical shape and includes a top portion, and the pressing member is configured to rotate about the rotational axis passing through the top portion, as taught by Yamagishi et al., into Furuhashi et al. as modified by Suzuki et al. for the purpose of pressing the edge of the sheet away from the printed area.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi et al. (US 2015/0123342 A1) as modified by Suzuki et al. (JPA 2012218900) as applied to claim 1 above, and further in view of Takatsuka (JPA 2002090967).
Furuhashi et al. as modified by Suzuki et al. do not teach the following claimed limitations:
Regarding claim 4, the pressing member is spherical, and the pressing member is provided rotatably in a transport direction of the medium and in a movement direction of the post processing unit.
Takatsuka teaches the following claimed limitations:
Further regarding claim 4, the pressing member is spherical, and the pressing member is provided rotatably in a transport direction of the medium and in other directions (pressure contact member 122, FIG. 7, [0115]-[0116]) for the purpose of preventing a trace on the sheet material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pressing member is spherical, and the pressing member is provided rotatably in a transport direction of the medium and in other directions, as taught by Takatsuka, into Furuhashi et al. as modified by Suzuki et al. for the purpose of preventing a trace on the sheet material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9 September 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853